DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10-14, and 16 of copending Application No. 16/615,391 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-4 recite a decoration element comprising a light reflective layer of a discontinuous film and a light absorbing layer thereon where the light reflective layer has a surface resistance of 20 ohm/square or greater and 1 giga-ohm/square or greater.  Claims 1-2 of the ‘391 application recites a decoration element comprising a light reflective layer with a surface prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 5-6 recite materials overlapping claim 4 of the ‘391 application.  Instant claim 7 recites overlapping structures of claims 1 and 10-12 of the ‘391 application.  Instant claims 8-9 recite resistances overlapping claims 1-2 of the ‘391 application.  Instant claims 10-11 recite color film structures overlapping claims 5-6 of the ‘391 application.  Instant claim 12 recites a refractive index and extinction coefficient overlapping claims 13-14 of the ‘391 application.  Instant claim 13 recites a deco film or case overlapping claim 16 of the ‘391 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-8, 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-13, and 15 of copending Application No. 16/626,481 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-3 recite a decoration element comprising a light reflective layer of a discontinuous film and a light absorbing layer thereon where the light reflective layer has a surface resistance of 20 ohm/square or greater.  Claims 1-2 of the ‘481 application recites a decoration prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 5-6 recite materials overlapping claim 3 of the ‘481 application.  Instant claim 7 recites overlapping structures of claims 1 and 9-11 of the ‘481 application.  Instant claim 8 recites resistance overlapping claims 1-2 of the ‘481 application.  Instant claims 10-11 recite color film structures overlapping claims 4-5 of the ‘481 application.  Instant claim 12 recites a refractive index and extinction coefficient overlapping claims 12-13 of the ‘481 application.  Instant claim 13 recites a deco film or case overlapping claim 15 of the ‘481 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya et al. (US 2005/0181531 – cited by applicant).
Considering claims 1-2 and 5-6, Kamiya teaches a molded component of a radar apparatus with low radio transmission loss including a bright decoration layer (abstract).  An example is taught in Figure 1 (reproduced below) of base body (1) with bright decoration layer (2) and tone enhancing color layer (3) thereon (Paragraph 41).  The bright decoration layer is disclosed as being tin metal or alloy (Paragraph 46) (i.e. a light reflective layer) and the tone enhancing color layer is considered the claimed light absorbing layer.  As such, the disclosure of Kamiya anticipates that which is claimed.

    PNG
    media_image1.png
    322
    537
    media_image1.png
    Greyscale

Considering claim 7, Figure 1 above of Kamiya discloses where the tone enhancing color layer is continuous.
Considering claims 10-11, Kamiya teaches an embodiment with a transparent base body (Paragraph 48) with an underlayer of a paint or tone enhancing material between the bright decoration layer and tone enhancing color layer (Paragraph 50).
Considering claim 12, Kamiya does not expressly teach the claimed refractive index or extinction coefficient of the tone enhancing color layer.  However, Kamiya teaches where the layer is a ceramic material including AlN and TiN (Paragraph 51) and applicant indicates these materials as having the claimed properties in pages 20-21 of the originally filed specification.  As such, one would reasonably expect the materials of Kamiya to possess the claimed properties as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 13, the molded body disclosed by Kamiya in Figure 1 above is considered to comprise a deco film using the broadest reasonable interpretation.  See MPEP 2111.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2005/0181531 – cited by applicant) as applied to claim 1 above further in view of Frey et al. (US 2008/0150148).
Considering claim 3, the teachings of Kamiya as applied to claim 1 are outlined above.  Kamiya teaches discontinuous metal coatings for use in antennas, 
In a related field of endeavor, Frey teaches polymeric films with a discontinuous, patterned metal coating thereon (abstract) used in antennas and other electronic devices (Paragraph 2).  The patterned metal coating is taught to have some degree of electrical isolation between conductor regions and to quantify the electrical isolation characteristics when formed on a dielectric substrate (Paragraph 59).  The sheet resistance (i.e. surface resistance) of the conductive metal coating may vary depending on application and the sheet resistance of the substrate is taught be two or more orders of magnitude higher than that of the coating (Paragraph 59).  An example is taught of the substrate having a sheet resistance of greater than 10,000 ohm/square (Paragraph 61).  Frey also teaches where it is known that the sheet resistance of conductive coatings on insulating substrates vary from 0.01-1011 ohms/square (Paragraph 59).
As both Kamiya and Frey teach discontinuous coatings for use with antennas, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kamiya with the variable sheet resistance of the metal coating as taught by Frey as this is known to be within the purview of one of ordinary skill in the art depending upon application and one would have had a reasonable expectation of success.  Further, the specific sheet resistance example disclosed by Frey overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie
Considering claim 4, Frey teaches the where substrate having a sheet resistance of greater than 10,000 ohm/square (Paragraph 61) and where the substrate has a sheet resistance of two or more orders of magnitude higher than that of the coating (Paragraph 59).  The teaching of “greater than 10,000” is an open-ended range overlapping that which is claimed.  Frey also teaches where it is known that the sheet resistance of conductive coatings on insulating substrates vary from 0.01-1011 ohms/square (Paragraph 59) overlapping that which is claimed.  See MPEP 2144.05.
Considering claims 8-9, modified Kamiya does not expressly teach the surface resistance of the decoration element.  However, Frey teaches where the sheet resistance of both the substrate and coating overlap the instantly claimed ranges and therefore this is considered to render obvious the instantly claimed ranges as the combination of the sheet resistances overlaps that which is claimed, absent an objective showing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Honma et al. (JP2010-251899) teaches a similar decoration material as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784